number release date id office uilc cca_2011052508504157 ------------ from ------------------ sent wednesday date am to ------------------- cc subject re bonus dep question hi --------- under the facts presented the taxpayer is entitled to bonus_depreciation assuming the bonus_depreciation requirements are met bonus_depreciation for eligible_property is mandatory unless the taxpayer elects not to deduct bonus_depreciation for the eligible_property in a class of property for example 20-year_property if the taxpayer made an election not to deduct bonus_depreciation for the class of property in which the re-capitalized costs will be included that election also would apply to the re-capitalized costs the service has allowed a deemed_election not to deduct bonus_depreciation in very limited circumstances these are in revenue procedures and for and returns and in revproc_2011_26 for return it appears that revproc_2011_26 does not apply in this case if you have any further questions on this matter please contact me -----------------
